UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6209



TIMOTHY GRIMES,

                                              Plaintiff - Appellant,

          versus


R. FOWLER; G. JOHNSON; W. P. TRUE; JOHN DOES,
Officials of ROSP; CAPTAIN HOCKETT; W. SMITH;
M. BUCHANAN; J. BENTLEY; JOHN DOES, Officials
of WRSP; JOHN DOES, Practitioners ROSP; JEAN
DOES, Red Onion State Prison; SERGEANT HEAD;
PRISON GUARD BOWEN; CORRECTIONAL OFFICER
OWENS,

                                           Defendants - Appellees,


          and


T. JOHNSON; A. BAKER,

                                                        Defendants.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones, Chief
District Judge and Samuel G. Wilson, District Judge. (CA-01-526-2)


Submitted:   July 15, 2004                 Decided:   July 21, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Timothy Grimes, Appellant Pro Se. Susan Foster Barr, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Alexander Leonard
Taylor, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia; Gary Clay Hancock, Timothy Edmond Kirtner, GILMER,
SADLER, INGRAM, SUTHERLAND & HUTTON, Pulaski, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Timothy     Grimes   appeals    the   district    court’s   order

granting judgment in favor of the Appellees in his 42 U.S.C. § 1983

(2000) action in accordance with a jury verdict.           We have reviewed

the record and find no reversible error.         Accordingly, we affirm

the judgment of the district court.        See Grimes v. Fowler, No. CA-

01-526-2 (W.D. Va. Jan. 23, 2004).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                  - 3 -